Citation Nr: 0320800	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for schizophrenia, paranoid type.

2.  Entitlement to an effective date earlier than September 
11, 1998, for a grant of entitlement to service connection 
for schizophrenia, paranoid type.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to March 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for schizophrenia, paranoid 
type, and assigned a 30 percent disability rating, effective 
September 11, 1998.  Shortly thereafter, in an August 1999 
rating decision, the RO awarded an increased evaluation of 50 
percent, effective September 1998.  Then, in a November 1999 
rating decision, the RO awarded an increased evaluation of 70 
percent, effective in September 1998.  The veteran 
subsequently perfected an appeal regarding the disability 
rating assigned for his schizophrenia.  During that stage of 
the appeal, the RO issued a Statement of the Case (SOC) in 
November 1999.

In a February 2001 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 70 percent 
for schizophrenia, paranoid type.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

In a May 2002 Memorandum Decision, the Court vacated the 
Board's February 2001 decision, and remanded the veteran's 
claim of entitlement to an evaluation in excess of 70 percent 
for schizophrenia, paranoid type.  

In the May 2002 Memorandum Decision, the Court also 
determined that, in an August 1999 letter, the veteran had 
expressed disagreement with the effective date assigned for 
the award of service connection for schizophrenia, paranoid 
type.  The Court concluded that, because an SOC has not been 
issued with respect to this issue, the claim has not been 
perfected for appellate review and must be remanded to the 
RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).




REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a February 2001 decision.  The veteran 
subsequently appealed that decision, and, in May 2002, the 
Court vacated the Board's decision, and remanded the matter 
for readjudication.  

In the Court's May 2002 Memorandum Decision, it was noted 
that, during the pendency of this appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  The Court concluded that the Board had failed to 
ensure that all medical records identified by the appellant 
had been obtained and associated with the claims folder, as 
required under the VCAA.  The Court also concluded that the 
Board "may wish to obtain additional social and industrial 
evidence".

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, and in accordance 
with the Court's instructions, the Board determined that a VA 
psychiatric examination was needed prior to final appellate 
consideration of his claim of entitlement to an increased 
evaluation for schizophrenia, paranoid time.  The Board's 
request for an examination was set out in an internal 
development memorandum dated in December 2002.  In that 
memorandum, the Board also determined that medical records 
should be obtained from the VA Medical Center (MC) in East 
Orange, New Jersey, and from Rhomur Medical Service in 
Newark, New Jersey.

The requested examination was conducted in March 2003, and 
the report of that examination was subsequently obtained and 
associated with the veteran's claims folder.  Also, in June 
2003, the Board obtained the veteran's medical records from 
the VAMC in East Orange, New Jersey.

In March 2003, the Board issued a letter to the veteran 
requested that he identify any additional health care 
providers who treated him for his service-connected 
disability, and that he complete and return the enclosed 
authorization forms for each provider that he identifies.  
The Board also requested that he complete a new authorization 
form for Rhomur Medical Service so that VA could obtain his 
records from that facility.

Thereafter, in May 2003, the veteran submitted a statement 
containing additional argument in support of his claim.  He 
did not submit the requested authorization forms, and, in 
fact, indicated that the records from Rhomur Medical Service 
pertained to treatment for physical complaints, and would not 
assist in the adjudication of his claim for an increased 
evaluation.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held 38 
C.F.R. § 19.9(a)(2)(ii) to be invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the additional evidence obtained by the Board can be 
considered by the RO in the first instance.  

As explained in the Introduction, in the May 1999 rating 
decision, the RO granted entitlement to service connection 
for schizophrenia, paranoid type, and assigned a 30 percent 
disability rating, effective September 11, 1998.  In a series 
of subsequent rating decisions, the RO increased the 
disability rating assigned for the veteran's schizophrenia to 
70 percent, effective September 11, 1998.  The Court has 
determined that the veteran submitted a timely Notice of 
Disagreement (NOD) regarding the effective date assigned for 
that disability in the form of an August 1999 letter.  An SOC 
has not been issued with respect to this issue.  The Court 
has held that the filing of a NOD initiates the appeal 
process, and that the failure of the RO to issue an SOC is a 
procedural defect requiring a remand.  See Manlicon, supra; 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Thus, the Board finds that this issue must be remanded so 
that the RO can issue an SOC and the veteran can be afforded 
the opportunity to perfect a timely substantive appeal (VA 
Form 9) as to this issue.

Accordingly, this case is remanded for the following action:

1.  The RO must review the claims file, 
including all evidence obtained since the 
November 1999 SOC.  The RO should ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is free to 
undertake any specific development deemed 
necessary in order to comply with the VCAA.

2.  Once the foregoing has been completed, the 
RO should readjudicate the issue on appeal.  If 
the benefit sought on appeal remains denied, 
the RO should issue an SSOC, and the veteran 
should be afforded an appropriate time in which 
to respond.  The veteran's claims folder should 
then be returned to the Board.

3.  The RO should also issue an SOC addressing 
the veteran's claim of entitlement to an 
effective date earlier than September 11, 1998 
for the grant of service connection for 
schizophrenia, paranoid type.  The veteran 
should be provided the opportunity to perfect a 
timely Substantive Appeal (VA Form 9) with 
respect to that issue.  The RO is free to 
undertake any additional development deemed 
necessary with respect to these issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


